Citation Nr: 0410199	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1943 to December 1945.

This appeal arises from an August 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based 
on individual unemployability due to service connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for TDIU 
benefits.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, obtained, 
or attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  However, under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
August 2002.  This is after November 9, 2000, the date the VCAA 
was enacted.  However, prior to the August 2002 rating action that 
is the basis for this appeal was promulgated, the AOJ, in July 
2002, provided notice to the claimant under the VCAA regarding 
what information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by the 
claimant and what information and evidence will be obtained by VA.

Because the VCAA notice in this case was provided to the appellant 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini. 

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In this case, the RO sent the 
veteran a letter dated in July 2002 as well as the statement of 
the case issued in November 2002, which notified the veteran of 
the type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also informed 
the veteran about the information and evidence he is expected to 
provide. 

The appellant in this case was afforded a VA examination in April 
2000.  X-rays of the feet were taken at that time.  All current VA 
treatment records have also been obtained.  These detailed records 
chronicle the veteran's complaints and the clinical findings that 
underscore the current level of disability resulting from the 
service connected cold injuries.  Therefore, the Board finds that 
a VA reexamination is not necessary because there exists 
sufficient medical evidence to decide this claim.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, to decide this appeal would not be prejudicial to the 
claimant.   


Evidentiary background

By rating decision in March 1946, service connection was awarded 
for bilateral trench foot and a 10 percent evaluation was assigned 
from the date of service separation in December 1945.  By rating 
action in November 1947, a noncompensable evaluation was assigned 
for bilateral trench foot effective from January 1948.  By rating 
decision in December 1997, a 10 percent evaluation was assigned 
for bilateral trench foot, effective from July 1997.  Finally, by 
rating decision in May 2002, separate 30 percent ratings were 
assigned for residuals of cold injury for the left and right feet 
effective from March 1999.  The May 2002 rating that allowed the 
grant of separate rating for cold injury of the left and right 
feet was based on an amendment to VA law (the cardiovascular 
system-DC 7122) that was effective as of January 1998.  

On VA examination in April 2000, the veteran complained of 
soreness of the feet.  During cold weather, he complained of being 
unable to "really" walk due to foot pain.  Soreness was not a 
problem in the summer.  Numbness, tingling and weakness were 
denied.  He denied any history of ulceration, claudication or poor 
healing.  

On examination, the skin of the feet was darker in pigmentation 
from the ankles down.  The skin was dry, thin and without any 
ulceration or breakdown.  There was some scaling of the soles.  
Nails were thickened and discolored secondary to fungal infection.  
There was no pain of the joints or bones of the feet or ankles.  
Pulses were faintly present.  Temperature was warm.  There was no 
cyanosis.  X-rays showed mild osteoporosis of the feet, otherwise 
there was  no evidence of significant arthritis.  The diagnosis 
was cold injury residuals of the feet.  

In May 2002, the veteran indicated that cold injury residuals had 
increased as he had more difficulty walking and standing for long 
periods of time.  

VA outpatient records show that in February 2000 the veteran 
complained of very sore and hurting feet.  In  March 2001, the 
veteran complained of foot pain in the winter.  This condition had 
not changed over the years.  He described "pressure pain" of the 
feet.  There were no lesions, numbness or tingling.  In September 
2001, the veteran complained of foot soreness.  

On the veteran's TDIU claim in June 2002, he maintained that he 
was prevented from securing or following any substantially gainful 
occupation due to the service connected cold injury of the feet.  
He last worked full time in 1986.  The veteran had worked in the 
maintenance field from 1966 to 1986.  He also indicated that he 
had not left his last job due to his disability.  

The veteran had a second grade education and he has reported 
having no other education or training.  

A July 2002 statement indicates that the veteran had been employed 
with the City of Jackson from 1966 to April 1986 as a laborer.  

The Social Security Administration indicated in November 2002 that 
the veteran started drawing Social Security benefits at age 62.  
He had not filed a disability claim.  

On the substantive appeal filed in May 2003, the veteran indicated 
that he had been eligible for retirement in 1986.  He had elected 
to retire.  He further indicated that he had not been sick in 1986 
at the time of his retirement.  The veteran stated that he had 
worked as a mechanic and that his service connected disability of 
the feet  did not permit him to perform the type of labor that he 
had performed.  It was also indicated that he did not have the 
education to obtain a job that would permit him to work in a 
sedentary job.  


Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2003).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2003).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability may 
be assigned where the veteran is rated at 60 percent or more for a 
single service-connected disability, or rated at 70 percent for 
two or more service-connected disabilities with at least one 
disability rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).  Marginal employment shall 
not be considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (2003).  Factors to be considered are the veteran's 
education and employment history and loss of use of work- related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 
330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a) (2003); see 38 C.F.R. § 4.19 (2003) 
(age is not a factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2003).  Where the veteran fails to 
meet the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-service-
connected conditions and advancing age, which would justify a 
total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran is service connected for residuals of cold injury of 
the right foot, evaluated as 30 percent disabling; and residuals 
of cold injury of the left foot, evaluated as 30 percent 
disabling.  Service connection is not in effect for any other 
disability.  

Under the provisions of 38 C.F.R. § 4.16, which deals solely with 
TDIU claims, disabilities of one or both lower extremities, 
including the bilateral factor, will be considered to be one 
disability.  Thus, in the present case, the veteran's two 30 
percent ratings result in a combined 60 percent disability 
evaluation for residuals of cold injury of the feet.  Moreover, 
for TDIU purposes, it should be emphasized that the veteran's cold 
injury residuals are properly referred to as one service connected 
disability.  See 38 C.F.R. §38 U.S.C.A. § 4.16.  

The veteran has a second grade education.  He reported that he has 
not received any additional education or training at any time in 
his life.  The record shows that the veteran worked for 20 years, 
until April 1986, as a laborer in the maintenance field for the 
City of Jackson until his voluntary retirement.  He has not worked 
since that time.  Information from the Social Security 
Administration (SSA) shows that the veteran started receiving SSA 
benefits at age 62 in 1986.  He did not file a SSA claim for 
benefits based on disability.

The veteran's service-connected disability rating of 60 percent 
for one service connected disability clearly satisfies the 
threshold criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  
However, despite meeting the regulatory criteria, the objective 
evidence of record does not show that the veteran is unable to 
obtain and maintain substantially gainful employment due to his 
service-connected disability. 

The veteran suffered significant cold injury disability of the 
feet in service.  This fact is well documented.  Recent medical 
treatment records, in the form of VA notations, do not provide 
evidence that the veteran's service-connected disability precludes 
him from being able to obtain and maintain substantially gainful 
employment.  The veteran's main complaint has been that foot 
soreness, essentially during the winter, makes it difficult for 
him to walk or stand for long periods of time.  In March 2001, the 
veteran reported that his foot soreness had not changed over the 
years.  In May 2002, conversely, he indicated that he did have 
more difficulty walking or standing.  It is clear, however, that 
there is no evidence of numbness, tingling, weakness, ulceration, 
claudication, poor healing, pain of the joints, cyanosis, 
significant arthritis other than mild osteoporosis or lesions.  
There is no medical opinion of record to substantiate an assertion 
that residuals of cold injuries to the feet prevents the veteran 
from engaging in gainful employment. 

Based on the above evidence, the Board must find that the 
veteran's service-connected disability does not render him unable 
to secure or follow a substantially gainful occupation.  The 
evidence shows that the veteran was gainfully and continually 
employed for 20 years in the same job.  He voluntarily retired in 
1986 and began receiving non-disability related SSA benefits.  He 
has not sought any other full-time employment.  In short, the 
above evidence does not demonstrate that the veteran is incapable 
of performing the physical and mental acts required by employment 
because of his service-connected disability.  Van Hoose, 4 Vet. 
App. at 363.  Moreover, a review of the record on appeal reveals 
no unusual or exceptional problems associated with the veteran's 
service-connected disability.  There is no indication that he 
would require exceptional treatment or extended time off from work 
due to service-connected disability such as to require a referral 
of the case to the Director, Compensation and Pension Service 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2003).

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting TDIU 
benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107 (West 2002).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and applying 
reasonable doubt.  Accordingly, the amendment is not for 
application in this case.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



